DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 7, recites “a pair of beams”, which should be replaced with --a pair of said two pairs of flexible beams-- to better refer back to the previous line 3 recitation without double inclusion. 
Claim 1, line 10 recites “the two sets of attachment points”, which should be replaced with --said fixing points-- in order to better refer back to the previous recitation of “fixing points” in lines 5 and 7.
 Claim 1, line 13, recites “a force”, which should be replaced with --the force-- to better refer back to the previous recitation. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 4,615,591).
Regarding claim 1, Smith discloses a guidance device able to guide a member in translational movement, wherein the guidance device comprises: two pairs of flexible beams (as shown in fig. 2, pairs of top strips 8 and bottom strips 8) which are symmetric about an axis, the two beams of one pair being curved (by col. 8, lines 10-17 and lines 31-36, application of a force to the object member 11 causes bending of thin strips 8) and not mutually parallel (the pair of top strips 8 are not mutually parallel to the pair of bottom strips 8 when bent, insomuch as Applicant’s beams 1, 2, 1’, 2’ of instant fig. 1 are not mutually parallel about shown axis 20); a central mechanical structure (11) through which said axis passes and to which said pairs of beams are attached at fixing points (fig. 2 clearly shows the claimed arrangement at each of 7), said mechanical structure being able to be mechanically connected to said member to be guided in translational movement (the disclosed structure is considered to be inherently capable of the functional limitation as claimed in accordance with MPEP 2114; see also col. 8, lines 61-64); two mechanical interfaces (the two attachment regions to the stationary microscope mechanism as shown at the top and bottom of 11 in fig. 2; for greater clarity, see fig. 3, described by col. 9, lines 10-14) to each of which a pair of beams is attached at fixing points (7), said interfaces being rigidly connected to a fixed support (the structure is considered to be inherently capable of the functional limitation as claimed in accordance with MPEP 2114; see also col. 9, lines 10-14); the two sets of attachment points situated on either side of said axis of symmetry each forming a parallelogram (fig. 2 clearly shows the claimed arrangement), the guidance of said member being obtained by means of a force exerted on said central mechanical structure parallel to said axis of symmetry (bending force is perpendicular to strips 8 shown in fig. 2; see col. 8, lines 10-17, 31-36), wherein a force applied to the central mechanical structure (11) along said axis causes the central mechanical structure to move along said axis and the flexible beams (8) to bend, the two mechanical interfaces (interfaces that strips 8 are attached to at 7) being fixed, thereby guiding the members in translational movement along said axis (fig. 2; col. 8, lines 10-17, 31-36).
Regarding claim 6, Smith discloses the device as claimed in claim 1, wherein the two pairs of flexible beams, the central mechanical structure, and the two mechanical interfaces are a monolithic structure (figs. 2-3 read on the claimed limitation; see also col. 8, lines 41-50 and col. 9, lines 10-14, 44-46).  
Regarding claim 7, Smith discloses the device as claimed in claim 1, wherein said mechanical structure is mobile (fig. 2; col. 8, lines 10-17).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant has argued that the art of record does not read on the amended limitations of the claims.  This is not persuasive. The art meets the claims .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658